DETAILED ACTION
1. 	Claims 1-20 are pending in this application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	 Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al., (hereafter Mammou),  US 20190087979 A1, published on March 21, 2019,  in view of  Schwarz et al., (hereafter Schwarz), IEEE JOURNAL ON EMERGING AND SELECTED TOPICS IN CIRCUITS AND SYSTEMS, VOL. 9, NO. 1, published on  MARCH 2019

As to claim 1, Mammou teaches A decoding device for point cloud decoding ( Fig.1, 2A-2B, [0602], Fig.1 encoder 104 generates a compressed version of the point cloud (compressed attribute information 112) that is transmitted via network 114 to decoder 116, the decoder decode the encoded data, wherein  the encoder or decoder, as described executed in one or more computer systems 1600, which may interact with various other devices) the decoding device comprising: a communication interface configured to receive a bitstream (Fig.1, 2A-2B , Fig.1  the decoder 116  decode the encoded point cloud data bitstream transmitted from the encoder through the network 114); and
 a processor operably coupled to the communication interface (Fig.1, Fig.2A-2B, [0090], the compressed point cloud data transferred to  the ), wherein the processor is configured to: decode the bitstream into multiple frames that include pixels, (Fig.1, Fig.2A-2B, [0090], as shown in Fig.2B Decoder 230 receives compressed point cloud information (bitstream)  204, which is the same compressed point cloud information 204 generated by encoder 200. Decoder 230 generates reconstructed point cloud 246 based on receiving the compressed point cloud information 204.) wherein a portion of the pixels are organized into patches  (Fig.2A-2B, [0005], [0008], [0330], claim 11, the encoder is configured to determine, for the point cloud, a plurality of patches, each corresponding to portions of the point cloud, decoder is configured to receive one or more encoded image frames comprising patch images for a plurality of patches of a compressed point cloud. A decoder 550 receives a bitstream516 . The decoder decode the video encoded bit stream to generate one or more video image frame such as image frame 518. The decoder further identify the patch image comprising attribute information, and assign attribute information including the patch image to respective ones of the point of the at least one patch )and correspond to respective  , from the bitstream (Fig.2A-2B, [0092], an encoder, such as encoder 200, converts a 3D point cloud into an image-based representation along with some meta data (e.g., occupancy map and patch info) necessary to convert the compressed point cloud back into a decompressed point cloud), an occupancy map frame that indicates the portion of the pixels included in the multiple frames that represent the points of the 3D point cloud ( [0092], [0330], claim 11, an encoder, such as encoder 200, converts a 3D point cloud into an image-based representation along with some meta data (e.g., occupancy map and patch info) necessary to convert the compressed point cloud back into a decompressed point cloud), reconstruct the 3D point cloud using the multiple frames and the occupancy map frame (Fig.2B, [0098], [0330], claim 11;   the occupancy map is  encoded and decoded by a video compression module, such as video (multiple frames) compression module 218. This may be done at an encoder, such as encoder 200, such that the encoder has an accurate representation of what the occupancy map will look like when decoded by a decoder), determine whether to perform smoothing to the 3D point cloud based at least in part on properties of the multiple frames and based on a determination to perform the smoothing, perform the smoothing to the 3D point cloud  ([0100], [0104] [0120], [0260], decoder 203, further comprises a smoothing filter, such as smoothing filter 244. a smoothing filter may smooth incongruences at edges of patches.  A smoothing filter based on the geometry/texture/attributes of the points of the patches (e.g., median filtering), which takes into account both spatial and temporal aspects. ).
However, it is noted that Mammou does not specifically teach “clusters of points of a three- dimensional (3D) point cloud”
On the other hand Schwarz teaches clusters of points of a three- dimensional (3D) point cloud (page 143, left col. 2nd paragraph, An initial clustering of the point cloud is then obtained by associating each point with one of the six unit cube oriented planes. The initial clustering is then reﬁned by iteratively updating the cluster index associated with each point based on its normal and the cluster indexes of its nearest neighbors)
Mammou and Schwarz are combinable because they are directed to a method of  encoding and decoding  of 3D point cloud image data (Abstracts)
 It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a smoothing procedure based on clustering of the point cloud data, and that  
The suggestion/motivation for doing so allows user of   Mammou to obtain high quality smooth image by reducing dis-continuities caused by compression artifacts. 

As to claim 2, Mammou The decoding device of Claim 1, wherein: the smoothing is attribute smoothing ([0123] A smoothing filter based on the geometry/texture /attributes of the points of the patches (e.g., median filtering), which takes into account both spatial and temporal aspects); 
one of the multiple frames is an attribute frame ([0008], a depth patch image can be packed into an image frame with other attribute patch images. For example, a decoder can receive one or more image frames comprising packed patch images as generated by the encoder described); and 
to perform the attribute smoothing the processor is configured to: determine that the attribute frame is a Red, Green Blue (RGB) 444 format ([0250], [0356], FIG. 3G and smoothing of the padding is performed in FIG. 3H. As can be seen in 3G the padding comprises a solid color/attribute, such as black, and the patches have varying values according to the attributes of the point cloud.  The padding values could be determined in the original texture/position/attribute domain (e.g., RGB domain for texture) or in a transformed domain. The RGB is 4:4:4 format), and perform the attribute smoothing based on values associated with zeroth component of the RGB 444 format, ([0354] One example of such processing is the conversion of the data from an RGB 4:4:4 representation to a 4:2:0 YCbCr representation and vice versa).
However, it is noted that the Mammou does not specifically teaches  “ RGB 444 format, wherein the zeroth component is Green”
zeroth component is Green (i.e.. ,  convert  (R, G B) to (R, 0, B) ). The suggestion motivation is to enhance the image by adjusting with the value of R and B as desired and setting the value of G =0) 

As to claim 3, Mammou teaches the smoothing is attribute smoothing; one of the multiple frames is an attribute frame; and to perform the attribute smoothing the processor ([0100], [0104] [0120], [0260], decoder 203, further comprises a smoothing filter, such as smoothing filter 244. a smoothing filter may smooth incongruences at edges of patches.  A smoothing filter based on the geometry/texture/attributes of the points of the patches (e.g., median filtering), which takes into account both spatial and temporal aspects) is configured to: determine that the attribute frame is a YUV 420 format, up scale the attribute frame to YUV 444 format, perform the attribute smoothing based on values associated with zeroth component of the YUV 444 format ([0170], Store depth as Y and keep U and V empty (where YUV is a color space, also RGB color space may be used). [0173] c. Store depth information for different patches in different color planes Y, U and V, in order to avoid inter-patch contamination during compression and/or improve compression efficiency), wherein the zeroth component is Y, and after the attribute smoothing is performed, convert the YUV 444 format of the attribute frame to an RGB 444 format ([0085], [0589] If a 4:2:0, 4:2:2, or 4:4:4  (form of YUV) codec is used, both chroma channels can be set to neutral values (128 for 8 bit for example). For example, in some embodiments an image frame in a 4:4:4 R'G'B' color space may be converted into a 4:2:0 YCbCr color representation. Additionally, a color conversion process may determine an optimal luma value and corresponding chroma values for converting image frames between color spaces. However, any other value may also be used if desired. A monochrome codec could also be used.). 

As to claim 4, Mammou  teaches the smoothing is attribute smoothing; the properties indicate an attribute type that is associated with at least one of the multiple frames and a quantity of components associated with the attribute type ([0122], [0122]-[0123] 7. A filtering procedure may be applied to the detected patches in order to make them better suited for compression. Example filter procedures may include:  A smoothing filter based on the geometry/texture/attributes of the points of the patches (e.g., median filtering), which takes into account both spatial and temporal aspects. ); and
 the processor is configured to perform the attribute smoothing when: the attribute type is texture, the quantity is one or three color components, and a syntax element indicating that the attribute smoothing is enabled is identified from the bitstream ([0264], an encoder and/or decoder for a point cloud may further include a color conversion module to convert color attributes of a point cloud from a first color space to a second color space).

As to claim 5, Schwarz teaches generate a grid that includes a plurality of 3D cells, wherein the 3D point cloud is within the grid; identify boundary points of the 3D point cloud based on the multiple frames and the occupancy map frame; identify boundary cells, from the plurality of 3D cells, that are associated with the boundary points ; derive a centroid values for the boundary cells(page 144  left col. section E the smoothing procedure aims at alleviating potential dis-continuities that may arise at the patch boundaries due to compression artifacts. The implemented approach moves boundary points to the centroid of their nearest neighbors); and 
perform the smoothing with respect to the boundary points, based on the centroid values of the boundary cells (page 144  left col. section E , the smoothing procedure aims at alleviating potential dis-continuities that may arise at the patch boundaries due to compression artifacts. The implemented approach moves boundary points to the centroid of their nearest neighbors. The point cloud geometry reconstruction process exploits the occupancy map information in order to detect the non-empty pixels in the geometry/texture images/layers. The 3D positions of the points associated with those pixels are computed by leveraging the auxiliary block/patch information and the geometry images). 
Mammou and Schwarz are combinable because they are directed to a method of  encoding and decoding  of 3D point cloud image data (Abstracts)
 It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a smoothing procedure  that  alleviate potential dis-continuities that may arise at the patch boundaries due to compression artifacts taught by Schwarz into  Mammou. 
The suggestion/motivation for doing so  allow user of   Mammou to obtain high quality smooth image by reducing dis-continuities caused by compression artifacts. 

Claims11-15 are rejected the same as claims 1-5 respectively  except claims 11-15 directed to method claims. Thus, argument analogous to that presented above for claims 1-5 are applicable to claims 11-15 respectively. 

Allowable Subject Matter
5.	Claims 6-10 and 16-20 are  objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Regarding dependent claims 6 and 16 no prior art is found to anticipate or render the flowing limitation obvious
identify a first point of the 3D point cloud, as a boundary point, when then first point is based on a pixel in one of the multiple frames that shares a location as the first pixel in the occupancy map frame, wherein validity and invalidity of the first and second pixels included in the occupancy map frame is based on respective values of the pixels.”

7.	Regarding dependent claims 8 and 18 no prior art is found to anticipate or render the flowing limitation obvious:
	“wherein the processor is further configured to: generate a first lookup table that lists the plurality of 3D cells and includes a predetermined entry value for the plurality of 3D cells; and after identifying the boundary cells, generate a second lookup table that includes the centroid values for the boundary cells.”

Prior arts made recoded but not utilized in the rejection:
 1. “BITSTREAM MERGER AND EXTRACTOR”, US 20200366962 A1 to Lim disclosed: client devices 106-116 or the server 104 can create a 3D point cloud, compress a 3D point cloud, transmit a 3D point cloud, receive a 3D point cloud, render a 3D point cloud, or a combination thereof. For example, the server 104 receives a 3D point cloud, decomposes the 3D point cloud to fit on 2D frames, compresses the frames to generate bitstreams. The bitstreams can be transmitted to a storage device, such as an information repository, or one or more of the client devices 106-116. For another example, one of the client devices 106-116 can receive a 3D point cloud, decompose the 3D point cloud to fit on 2D frames, compress the frames to generate a bitstream that can be transmitted to a storage device, such as an information repository, another one of the client devices 106-116, or to the server 104 (see [0043], Fig.10). Shown in FIG. 4, none of the users A, B, and C see the entire 360-degree video and all the points of a point cloud object at one time. Therefore, the device, such as the HMD 116, can 
2. 	CHOU et al, US 20170347120 A1, Video encoder system for facilitating motion-compensated compression of dynamic voxelized point clouds, has video encoder for encoding frames by selecting encoding mode for three-dimensional -point-cloud blocks in current frame of sequence
3.  THUDOR et al.,  US 20200380765 A1, The method involves generating a texture map associated with a part of a three-dimensional (3D) representation according to parameter and data associated with a point comprised in the part. First information representative of point density of points comprised in the part is obtained. A depth map into a first syntax element of a bitstream (902), the texture map into a second syntax element of the bitstream, parameter into a third syntax element of the bitstream, the first information into a fourth syntax element of the bitstream and second information representative of mapping between two-dimensional parametrization and corresponding the depth map and the texture map into a fifth syntax element of the bitstream, are encode (abstract) 









Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/  Primary Examiner, Art Unit 2699